DETAILED ACTION
The applicant’s amendment filed on December 14, 2021 was received.  Claims 1-11 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it does not specify the relevant conditions or standards by which the claimed hardness value was measured.  The hardness of a given material may vary based on the conditions under which the measurement is conducted.  A material at elevated temperatures, for example, may exhibit a lower hardness than the same material at ambient temperature.
Claims 2-11 are indefinite for the reasons set forth above by way of their dependence from, or incorporation of, claim 1.

Claim Rejections - 35 USC § 103
In view of Applicant’s amendment of claims 1-11, the Examiner withdraws the previously set forth rejection of claims 1-3, 5-7 and 9-11 under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Ishii as detailed in the Office action dated September 16, 2021.  However, a new rejection is set forth below based on a different interpretation of the same references.

Claims 1-3, 5-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (hereinafter “Yamaguchi”) (U.S. Pub. No. 20120328963A1, already of record) in view of Ishii et al. (hereinafter “Ishii”) (JP 2017-195028A, already of record).
Regarding claims 1, 3, 5, 10 and 11, Yamaguchi teaches an aluminum air cell comprising a negative electrode, wherein the negative electrode includes an aluminum alloy (anode active material) including 0.0001 to 8% by weight of magnesium (alkaline earth metal) and at least of 0.0001 to 0.03% by weight of iron and 0.0001 to 0.02% by weight of silicon (see paragraphs 33-35, 60 and 64).  The aluminum alloy may be formed with aluminum having a purity of 99.999% or higher (see paragraph 50).  A total content of the elements other than aluminum and magnesium in the alloy is preferably 0.1% by weight or lower (see paragraph 39).
Yamaguchi is silent as to a Vickers hardness of the aluminum alloy.
Ishii teaches a negative electrode for a non-aqueous electrolyte battery including an Al active layer (see paragraph 13).  Although Ishii is primarily concerned with Al metal In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Thus, it would have been obvious to one of ordinary skill in the art to have produced the aluminum alloy of Yamaguchi by heat treating after cold rolling, as Ishii teaches is conventional, in order to provide a Vickers hardness that is less than 35 Hv, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.  
Regarding claim 2, Yamaguchi teaches that the iron content may be as low as 0.0001% by weight and the copper content is 0.002% by weight or lower (see paragraphs 34 and 39)  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
Regarding claim 6, Yamaguchi teaches that the aluminum alloy may be provided as a thin plate (see paragraph 55).
Regarding claim 7, Yamaguchi teaches that the thin plate may have a thickness of 0.1 mm, or 100 μm (see paragraph 106).
Regarding claim 9, Yamaguchi teaches that the negative electrode may alternatively have a mesh shape (see paragraph 65).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi and Ishii as applied to claims 1-3, 5-7 and 9-11 above, and further in view of Sakaguchi et al. (hereinafter “Sakaguchi”) (JPS63-96869A, cited by Applicant).
Regarding claim 4, Yamaguchi and Ishii are silent as to one of calcium, strontium, barium and radium.
Sakaguchi teaches that the addition of Ca to an aluminum alloy reduces a volume change and extends the charge/discharge cycle life.  The addition of Ca may be in an amount as low as 0.1% by weight (see pg. 2, second paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Ca to the aluminum alloy of Yamaguchi as taught by Sakaguchi in order to alloy reduce a volume change and extend the charge/discharge cycle life.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi and Ishii as applied to claims 1-3, 5-7 and 9-11 above, and further in view of Takami (U.S. Pub. No. 2001/0028979A1).
Regarding claim 8, Yamaguchi and Ishii are silent as to an aluminum alloy powder having an average particle size of 1 μm or more and 20 μm or less.
Takami teaches that a negative electrode including an aluminum alloy powder having an average particle diameter that may be as low as 0.01 mm or 10 μm (see paragraphs 108 and 114).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a negative electrode gel using an aluminum alloy powder as taught by Takami in the cell of Yamaguchi because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukumoto (U.S. Pub. No. 2014/0134458A1) teaches an aluminum alloy brazing material having a hardness not less than 30 Hv, and wherein the hardness is measured after heating the aluminum alloy to a brazing temperature.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727